DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           SAUL PRECIADO,
                              Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1527

                          [December 12, 2018]

   Appeal of order denying rule 3.850 from the Circuit Court for the
Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox, Judge;
L.T. Case No. 312007CF000522A.

  Thomas A. Kennedy of Thomas A. Kennedy, P.A., Vero Beach, for
appellant.

  No appearance required for appellee.

PER CURIAM.

   Affirmed. See Hernandez v. State, 124 So. 3d 757 (Fla. 2012).

WARNER, TAYLOR and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.